  Case 14-06587         Doc 66     Filed 10/03/18 Entered 10/03/18 07:28:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06587
         Patricia A Dye

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/27/2014.

         2) The plan was confirmed on 10/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/24/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,350.00.

         10) Amount of unsecured claims discharged without payment: $133,089.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-06587           Doc 66         Filed 10/03/18 Entered 10/03/18 07:28:45                     Desc Main
                                           Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                  $25,212.60
         Less amount refunded to debtor                             $1,558.16

NET RECEIPTS:                                                                                        $23,654.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $4,000.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $1,042.85
    Other                                                                          $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,045.85

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal       Int.
Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
Allgate Financial                     Unsecured      2,590.00            NA              NA            0.00        0.00
ATLAS ACQUISITIONS LLC                Unsecured            NA       1,280.00            0.00           0.00        0.00
BANK OF AMERICA NA                    Unsecured     30,000.00            NA              NA            0.00        0.00
BANK OF AMERICA NA                    Secured       30,000.00            NA              NA            0.00        0.00
CERASTES LLC                          Unsecured            NA         510.00          510.00          51.00        0.00
CERASTES LLC                          Unsecured         750.00        750.00          750.00          75.00        0.00
CITY OF CHICAGO DEPT OF REVENU        Unsecured         270.00        660.00          660.00          66.00        0.00
COOK COUNTY TREASURER                 Unsecured         389.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP                  Unsecured         223.00           NA              NA            0.00        0.00
FIFTH THIRD BANK                      Unsecured           0.00           NA              NA            0.00        0.00
GC SERVICES                           Unsecured           0.00           NA              NA            0.00        0.00
GINNYS                                Unsecured         235.00        494.83          494.83          49.48        0.00
GM FINANCIAL                          Secured       13,000.00     13,850.00        13,850.00     13,850.00    1,642.60
GM FINANCIAL                          Unsecured      9,199.00       8,667.58        8,667.58        866.76         0.00
IL DEPT OF REVENUE                    Priority          217.00           NA              NA            0.00        0.00
ILLINOIS LENDING CORPORATION          Unsecured            NA       1,395.06        1,395.06        139.51         0.00
LVNV FUNDING                          Unsecured         971.00        971.04          971.04          97.10        0.00
MERRICK BANK                          Unsecured         996.00        602.21          602.21          60.22        0.00
OPPORTUNITY FINANCIAL                 Unsecured         960.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT                  Unsecured         418.00        418.17          418.17          41.82        0.00
PREMIER BANKCARD/CHARTER              Unsecured         482.00        482.22          482.22          48.22        0.00
PREMIER BANKCARD/CHARTER              Unsecured         440.00        440.84          440.84          44.08        0.00
QC FINANCIAL SERV                     Unsecured         578.00        577.00          577.00          57.70        0.00
SEVENTH AVENUE                        Unsecured         564.00        564.38          564.38          56.44        0.00
SIR FINANCE                           Unsecured      2,000.00       1,041.00        1,041.00        104.10         0.00
University of Chicago Medical Cente   Unsecured      1,500.00            NA              NA            0.00        0.00
UNIVERSITY OF CHICAGO PHYSICIA        Unsecured         349.00           NA              NA            0.00        0.00
US BANK NATIONAL ASSOCIATION          Secured       45,000.00    115,916.42       117,547.89           0.00        0.00
US BANK NATIONAL ASSOCIATION          Unsecured     72,000.00            NA              NA            0.00        0.00
US BANK NATIONAL ASSOCIATION          Secured              NA       1,631.47          360.61        360.61         0.00
US SMALL BUSINESS ADMINISTRATI        Unsecured            NA       9,979.53        9,979.53        997.95         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-06587         Doc 66     Filed 10/03/18 Entered 10/03/18 07:28:45                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim         Principal       Int.
Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
WOW                             Unsecured         280.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                $117,547.89             $0.00                   $0.00
      Mortgage Arrearage                                  $360.61           $360.61                   $0.00
      Debt Secured by Vehicle                          $13,850.00        $13,850.00               $1,642.60
      All Other Secured                                     $0.00             $0.00                   $0.00
TOTAL SECURED:                                        $131,758.50        $14,210.61               $1,642.60

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $27,553.86          $2,755.38                   $0.00


Disbursements:

           Expenses of Administration                        $5,045.85
           Disbursements to Creditors                       $18,608.59

TOTAL DISBURSEMENTS :                                                                        $23,654.44




UST Form 101-13-FR-S (09/01/2009)
  Case 14-06587         Doc 66      Filed 10/03/18 Entered 10/03/18 07:28:45                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
